Filed with the Securities and Exchange Commission on January 4, 2008 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No.259 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 261 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Jeanine M. Bajczyk, Esq. Advisors Series Trust 777 East Wisconsin Avenue, 4th floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The sole purpose for this filing is to submit exhibits on Part C.This Post-Effective Amendment incorporates by reference Parts A and B of Post-Effective Amendment No. 251, filed on October 23, 2007. PART C ADVISORS SERIES TRUST (McCarthy Multi-Cap Stock Fund) OTHER INFORMATION Item 23.Exhibits (a) Agreement and Declaration of Trust dated October3,1996 was previously filed with the Registration Statement on FormN-1A (File No. 333-17391) on December 6, 1996 and is incorporated herein by reference. (b) Amended and Restated Bylaws dated June 27, 2002 was previously filed with Registrant’s Post-Effective Amendment No. 113 to its Registration Statement on Form N-1A (File No. 333-17391) on January 28, 2003, and is incorporated herein by reference. (c) Instruments Defining Rights of Security Holders is incorporated by reference to Registrant’s Declaration of Trust and Bylaws. (d) Investment Advisory Agreement was previously filed with Registrant’s Post-Effective Amendment No. 251 to its Registration Statement on Form N-1A (File No. 333-17391 on October 23, 2007, and is incorporated herein by reference. (i) Interim Investment Advisory Agreement was previously filed with the Registration Statement on Form N-1A (File No. 333-17391) on July 30, 2004. (ii) Escrow Agreement was previously filed with the Registration Statement on Form N-1A (File No. 333-17391) on July 30, 2004. (iii) Amendment to Investment Advisory Agreement Schedule A was previously filed with Registrant’s Post-Effective Amendment No. 251 to its Registration Statement on Form N-1A (File No. 333-17391 on October 23, 2007, and is incorporated herein by reference. (e) Distribution Agreement was previously filed with Registrant’s Post-Effective Amendment No. 251 to its Registration Statement on Form N-1A (File No. 333-17391 on October 23, 2007, and is incorporated herein by reference. (f) Bonus or Profit Sharing Contracts is not applicable. (g) Custody Agreement was previously filed with Registrant’s Post-Effective Amendment No. 222 to its Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2006, and is incorporated herein by reference. (h) Other Material Contracts (i) Fund Administration Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 222 to its Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2006, and is incorporated herein by reference. C-1 (ii) Transfer Agency Service Agreement was previously filed with Registrant’s Post-Effective Amendment No. 98 to its Registration Statement on Form N-1A (File No. 333-17391) on June 7, 2002, and is incorporated herein by reference. (iii) Accounting Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 222 to its Registration Statement on Form N-1A (File No. 333-17391) on June 28, 2006 and is incorporated herein by reference. (iv) Operating Expenses Limitation Agreement was previously filed with Registrant’s Post-Effective Amendment No. 251 to its Registration Statement on Form N-1A (File No. 333-17391 on October 23, 2007, and is incorporated herein by reference. (1) Amendment to Appendix A of Operating Expenses Limitation Agreement was previously filed with Registrant’s Post-Effective Amendment No. 251 to its Registration Statement on Form N-1A (File No. 333-17391 on October 23, 2007, and is incorporated herein by reference. (v) Power of Attorney was previously filed with Registrant’s Post-Effective Amendment No. 152 to its Registration Statement on Form N-1A (File No. 333-17391) on July29,2004, and is incorporated herein by reference. (i) Opinion of Counsel was previously filed with the Registration Statement on Form N-1A (File No. 333-17391) on June 7, 2002 and is incorporated herein by reference. (j) Consent of Independent Registered Public Accounting Firm is not applicable. (k) Omitted Financial Statements is not applicable. (l) Agreement Relating to Initial Capital is not applicable. (m) Rule 12b-1 Plan is not applicable. (n) Rule 18f-3 Plan is not applicable. (o) Reserved. (p) Code of Ethics (i) Code of Ethics for Registrant was previously filed with Registrant’s Post-Effective Amendment No. 173 to its Registration Statement on Form N-1A (File No. 333-17391) with the SEC on January 28, 2005 and is incorporated herein by reference. (ii) Code of Ethics of for the Advisor (revised November 2007) is filed herewith. C-2 Item 24.Persons Controlled by or Under Common Control with Registrant. No person is directly or indirectly controlled by or under common control with the Registrant. Item 25.Indemnification. Reference is made to Article VII of the Registrant’s Declaration of Trust, Article VI of Registrant’s Bylaws and Paragraph 6 of the Distribution Agreement. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 26.Business and Other Connections of the Investment Adviser. With respect to the Advisor, the response to this Item will be incorporated by reference to the Advisor’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the Securities and Exchange Commission (“SEC”), dated March 28, 2007.The Advisor’s Form ADV may be obtained, free of charge, at the SEC’s website at www.adviserinfo.sec.gov. Item 27.Principal Underwriter. (a) Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Advisors Series Trust Kensington Funds AIP Alternative Strategies Funds Keystone Mutual Funds AIP Variable Insurance Trust Kiewit Investment Fund, LLLP Allied Asset Advisors Funds Kirr Marbach Partners Funds Inc Alpine Equity Trust LKCM Funds Alpine Income Trust M.D. Sass Tax Advantaged Bond Strategy Trust Alpine Series Trust Masters Select Fund Trust Brandes Investment Trust Matrix Advisors Value Fund, Inc. Brandywine Blue Fund, Inc. Monetta Fund, Inc. Brazos Mutual Funds Monetta Trust Bridges Investment Fund, Inc. MP63 Fund Inc. Buffalo Balanced Fund Inc. Nicholas Equity Income Fund Inc. Buffalo Funds Nicholas Family of Funds Inc. Buffalo High Yield Fund Inc. Nicholas Fund, Inc. Buffalo Large Cap Fund Inc. Nicholas High Income Fund, Inc. Buffalo Small Cap Fund Inc. Nicholas II, Inc. Buffalo USA Global Fund Inc. Nicholas Ltd Edition, Inc. Country Mutual Funds Trust Nicholas Money Market Fund, Inc. Cullen Funds Trust Permanent Portfolio Family of Funds Inc. Everest Funds Perritt Funds Inc. Fairholme Funds Inc. Perritt Microcap Opportunities Fund Inc. FFTW Funds, Inc. PRIMECAP Odyssey Funds C-3 First American Funds Inc. Professionally Managed Portfolios First American Investment Funds Inc. Prospector Funds, Inc. First American Strategy Funds Inc. Prudent Bear Funds, Inc. Fort Pitt Capital Funds Purisima Funds Glenmede Fund Inc. Quaker Investment Trust Glenmede Portfolios Rainier Investment Management Mutual Funds Greenspring Fund Inc. Rockland Funds Trust Guinness Atkinson Funds Summit Mutual Funds Inc. Harding Loevner Funds Inc. Thompson Plumb Funds Inc. Hennessy Funds Trust TIFF Investment Program Inc. Hennessy Funds, Inc. Trust for Professional Managers Hennessy Mutual Funds, Inc. Underlying Funds Trust Hotchkis & Wiley Funds USA Mutuals Intrepid Capital Management Funds Trust Wexford Trust Jacob Internet Fund Inc. Wisconsin Capital Funds, Inc. Jensen Portfolio WY Funds Julius Baer Investment Funds (b) To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike President, Board Member None Andrew Strnad Secretary None Joe Redwine Board Member Chairman Bob Kern Board Member None Eric W. Falkeis Board Member None Teresa Cowan Assistant Secretary None The address of each of the foregoing is 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (c)Not applicable. Item 28.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained at the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator and Fund Accountant U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin53202 Registrant’s Transfer Agent Gemini Fund Services, LLC 4020 S. 147th Street, Suite 2 Omaha, Nebraska 68137 Registrant’s Custodian U.S. Bank, National Association 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 C-4 Registrant’s Investment Advisor McCarthy Group Advisors LLC 1125 S. 103rd Street Omaha, Nebraska 68124-6019 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street, 4th Floor Milwaukee, WI 53202 Item 29.Management Services Not Discussed inParts A and B. Not Applicable. Item 30.Undertakings. Not Applicable. C-5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Amendment to the Registration Statement on FormN-1A of Advisors Series Trust to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the3rd day of January 2008. ADVISORS SERIES TRUST By: /s/Douglas G. Hess* Douglas G. Hess President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement on Form N-1A of Advisors Series Trust has been signed below by the following persons in the capacities and on january 3, 2008. Signature Title Walter E. Auch* Trustee Walter E. Auch James Clayburn LaForce* Trustee James Clayburn LaForce Donald E. O’Connor* Trustee Donald E. O’Connor George J. Rebhan* Trustee George J. Rebhan George T. Wofford III* Trustee George T. Wofford III /s/Cheryl L. King Treasurer and Principal Financial and Accounting Officer Cheryl L. King * /s/ Douglas G. Hess Douglas G. Hess Attorney-in-Fact pursuant to Power of Attorney. C-6 EXHIBIT INDEX Exhibit Exhibit No. Code of Ethics – Advisor EX.99.p.ii C-7
